Van Hoesen, J.
It is not, nor should it be, the practice to require a plaintiff, *who claims a gross sum for a lump job, to specify in detail the value in money of every single step he takes in the course of his labors. Nor do I think it proper to require a lawyer who has prepared a brief to state what *19time he took in preparing it. The value of the brief depends upon the ability it displays. If the subject be inherently difficult, and if research be proved by the learning collected in the brief, the compensation of the lawyer may well be large, though his familiarity with the class of questions discussed may have enabled him to prepare the argument without the labor that one exploring a new field would have found imperatively necessary. The time spent in the closet by the lawyer is, in my opinion, a matter of no consequence to his client. The time spent in attendance upon a court, or in attendance upon the authorities to whom the argument is to be addressed, may, with propriety, be called for by the client. But it cannot be necessary that the time should be accurately measured in minutes. It appears to me that the statements of the plaintiff’s affidavit are as full as can reasonably be expected. It appears that he filed three briefs with the commissioner of internal revenue; that he presented to that official a written petition; that he saw him several times, and made oral statements to him; that he appeared before the deputy-commissioner, and also, on two or three occasions, before the solicitor of the internal revenue, and made oral arguments; that he looked after the transmission of the case to the attorney general; that he saw the solicitor general several times, and filed a printed brief with that officer. I do not think that the defendant has a right to expect the plaintiff to state with exactness the very time occupied in every one of these interviews with these officials. I shall order the plaintiff to file a bill of particulars, but I shall hold that the plaintiff’s affidavit shall stand as the bill of particulars.